DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 34 is objected to because of the following informalities:  The claim contains the numeral 14 enclosed with parentheses after the end of the claim. It is unclear what this number is intended to signify.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are rejected for the following reasons.
Claim 21 recites the limitation “wherein the reaction system is configured to transfer the carbonaceous composition from the reaction vessel to the tank the graphite is converted into graphene oxide” which is unclear. For clarity of the claim, the word -after- should be inserted after the word “tank.”
Claim 22 recites the limitation "the reaction vessel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the reaction vessel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the reaction vessel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the reaction vessel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “wherein control unit maintains a first temperature within the reaction vessel and modulates a rate addition of the catalyst into the reaction vessel,” which renders the claim indefinite because it is unclear whether the claim is referring to the control unit defined in claim 25 or another control unit separate from the control unit defined in claim 25 by the recitation “control unit” in claim 27.
Claim 27 recites the limitation "the reaction vessel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the reaction vessel" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 24, 26, 28-30, 32, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2016/0101981) in view of Ji et al. (US 2015/0108400).
Regarding claim 21, the reference Hong et al. discloses a reaction system comprising: a) at least two reaction vessels (210) comprising a carbonaceous composition comprising graphite (see paras. [0025]; [0028]; [0040]), each vessel (210) comprising: i) a reaction mixer (i.e., the stirring shaft extending from the element labeled M) mounted to the vessel (210), the reaction mixer (M) in fluid communication with the vessel (210); and ii) a reaction agitator (i.e., the stirring blades within vessel 210) mechanically coupled to the reaction mixer (M), wherein the reaction agitator is configured to agitate the carbonaceous composition in the vessel, wherein the graphite undergoes an oxidation reaction within the reaction vessel to form graphene oxide (see paras. [0005]; [0025]); and b) a tank (310), the tank comprising: i) a tank mixer (i.e., the stirring shaft extending from the element labeled M) mounted to the tank (310), the tank mixer (M) in fluid communication with the tank (310); and ii) a tank agitator (i.e., the stirring blades within vessel 310) mechanically coupled to the tank mixer (M), wherein the agitator is configured to agitate the carbonaceous composition in the tank after the carbonaceous composition has been transferred to the tank. 
The reference Hong et al., however, does not specifically disclose that the tank has a volume of at least a combined volume of the at least two reaction vessels. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tank (310) of Hong et al. in any suitable size, including in size as claimed by applicant, sufficient to accommodate the total reaction discharge from the at least two reaction vessels (210) as well as the total charge of hydrogen peroxide and water needed to end oxidation reaction in the tank (310), as suggested by Hong et al. (see para. [0025]).
The reference Hong et al. also does not specifically disclose wherein the tank (310) is configured to quench the oxidation reaction using at least ice or chilled water. However, the reference Hong et al. recognizes the need to control the temperature in the tank to avoid risk of explosion that may occur at about 55 ◦C or more (see para. [0005]). The reference Ji et al., which also teaches a reaction system for manufacturing graphite oxide, also recognizes the need to maintain the reaction temperature at which graphite oxide is manufactured from about 5 ◦C to about 30 ◦C in order to avoid risk of explosion that may occur where the reaction temperature is allowed to exceed 55 ◦C or more (see paras. [0015]; [0034]; [0039]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the reaction tank (310) of Hong et al. configured to cool the reaction mixture in the tank by any suitable cooling means, including by using at least ice or chilled water as claimed by applicant, since both the references Hong et al. and Ji et al. teach the importance of controlling the reaction temperature in the tank during manufacture of graphite oxide to avoid risk of explosion (see Hong et al: para. [0005]; Ji et al: paras. [0015]; [0034]; [0039]).
Regarding claim 23, as no structural distinction is seen between the instantly claimed reaction system and that of the reaction system of Hong et al. and Ji et al., the reaction system of Hong et al. and Ji et al. is considered capable of modulating a rate of addition of one or more reactants into each reaction vessel (210) to maintain a reaction temperature no greater than 15o C (see Hong et al. para. [0025]; Fig. 1). 
Regarding claim 24, the reference Hong et al. does not specifically disclose wherein the system further comprises one or more cooling coils circulating chilled water to reduce a reaction temperature inside the reaction vessel. However, the reference Hong et al. recognizes the need to control the temperature during the production of graphite oxide within each reaction vessel (210) to avoid risk of explosion that may occur at about 55 ◦C or more (see para. [0005]). The reference Ji et al. also recognizes the need to maintain the reaction temperature at which graphite oxide is manufactured from about 5 ◦C to about 30 ◦C in order to avoid risk of explosion that may occur where the reaction temperature is allowed to exceed 55 ◦C or more (see paras. [0015]; [0034]; [0039]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Hong et al. with one or more cooling coils circulating chilled water to reduce a reaction temperature inside each reaction vessel, since both the references Hong et al. and Ji et al. teach the importance of controlling the reaction temperature during manufacture of graphite oxide to avoid risk of explosion (see Hong et al: para. [0005]; Ji et al: paras. [0015]; [0034]; [0039]).
Regarding claim 26, the reference Hong et al. discloses the reaction system, wherein the reaction vessel (210) comprises a valve (not labeled) that can be opened to allow the carbonaceous composition to drain from the reaction vessel. The references Hong et al. and Ji et al. are, however, silent with respect to the position of the reaction vessel (210) being at a higher position relative to the tank (310) to enable transfer of the carbonaceous composition from the reaction vessel (210) to the tank (310). However, it is well known in the art to position reaction vessels arranged in a series such that the first reaction vessel in the series is at a higher position relative to the succeeding reaction vessel in the series so as to facilitate transfer of the reaction content from the first reaction vessel to the succeeding reaction vessel. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, as a matter of ordinary engineering expedience, to have the reaction vessel (210) of Hong et al. at a higher position relative to the tank (310) to enable transfer of the carbonaceous composition from the reaction vessel (210) to the tank (310) instead of employing a pump to facilitate transfer the carbonaceous composition from the reaction vessel (210) to the tank (310).
Regarding claim 28, the reference Hong et al. discloses that the system comprises a feed to dispense hydrogen peroxide into an interior space of the tank (see para. [0025]; Fig. 1).
Regarding claim 29, the reference Hong et al. discloses that the system comprises a feed to dispense water into an interior space of the tank (see para. [0025]; Fig. 1).
Regarding claim 30, the reference Hong et al. is silent with respect to the sizes of the reaction vessels (210) and the tank (310). However, the reference Ji et al. teaches that each reaction vessel can have the same capacity (see para. [0015). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, depending upon the scale of the reaction desired to be conducted in each reaction vessel (210), to provide each reaction vessel of Hong et al. in any suitable size, including in size as claimed by applicant, since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04 (IV). 
It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the tank (310) in any suitable size, including in size as claimed by applicant, sufficient to accommodate the total reaction discharge from the at least two reaction vessels (210) as well as the total charge of hydrogen peroxide and water needed to end oxidation reaction in the tank (310), as suggested by Hong et al. (see para. [0025]).
Regarding claim 32, the reference Hong et al. discloses the reaction system wherein the reaction mixer (i.e., the stirring shaft extending from the element labeled M) comprises a cover (not labeled) for sealing the reaction vessel (210) when the reaction mixer is lowered into the reaction vessel (see Fig. 1).
Regarding claims 39 and 40, both the references Hong et al. and Ji et al. teach that an exothermic reaction takes place within the reaction vessels when an oxidizer is supplied into the reaction vessels (see Hong et al.: paras. [0005]; [0028]; Ji et al.: para. [0034]). Thus, the reaction vessels as taught by Hong et al. and Ji et al., can be considered as having a heating component for heating the reaction vessels since the reaction system Hong et al. and Ji et al. allows the temperature inside the reaction vessels to rise during the exothermic reaction. Thus, depending upon the amount of oxidizer supplied into the reaction vessels, the reaction vessels of Hong et al. and Ji et al. can be heated to at least 90 degrees Celsius. In addition, the reference Ji et al. teaches that each reaction vessel can be provided with a heat exchanger to maintain the temperature in the respective reaction vessels within a desired temperature range (see para. [0039]). Thus, the heat exchanger as taught by Ji et al. can also be construed as a heating component in application where the heat exchanger is employed for heating the reaction vessel rather than cooling it.    
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ji et al. as applied to claim 21 above, and further in view of Ashe (US 2015/0298095).
Regarding claim 22, the reference Hong et al. and Ji et al. do not specifically disclose a sensor being disposed within the reaction vessel. However, as evidenced by the reference Ashe (see paras. [0019]; [0020]), it is typical in the art to provide sensors within a reaction vessel to monitor process parameters such as temperature, pH, and salt concentration. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide one or more sensors within each reaction vessel of Hong et al. to monitor process parameters such as temperature, pH, and salt concentration inside the reaction vessel, as doing so would amount to nothing more than a predictable use of a known device according to its established function to obtain an entirely expected result.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ji et al. as applied to claim 21 above, and further in view of Russo et al. (US 2011/0057455).
Regarding claim 25, the reference Hong et al. and Ji et al. do not specifically disclose wherein the system comprises a control enclosure housing a control unit having a wired or wireless connection with the at least two reaction vessels for regulating the oxidation reaction carried out by the system. However, the reference Ji et al. teaches for the need to control the temperature during an oxidation reaction of graphite to reduce risk of explosion during the oxidation reaction (see para. [0015]). As evidence by the reference Russo et al. (see paras. [0041]-[0043]; Fig. 1), it is known in the art to employ a control enclosure (128) housing a control unit having a wired or wireless connection with a reaction vessel (20) for regulating a reaction carried out within the reaction vessel (see paras. [0041]-[0043]; Fig. 1). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hong et al. and Ji et al. to similarly include a control enclosure housing a control unit having a wired or wireless connection with the at least two reaction vessels of Hong et al. and Ji et al. for regulating the oxidation reaction carried out by the system, since the reference Ji et al. suggests for the need to regulate the oxidation reaction in each reaction vessel to reduce risk of explosion during the oxidation reaction (see para. [0034]), and doing so as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result.
Claims 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ji et al. as applied to claim 21 above, and further in view of Luo et al. (US 2012/0107593).
Regarding claims 31, 34, and 35, the references Hong et al. and Ji et al. do not specifically disclose a filter apparatus comprising a micron filter comprising pores for purifying the carbonaceous composition to obtain the graphene oxide after the oxidation reaction is quenched. However, as evidenced by the reference Luo et al. (see para. [0068]), it is known in the art to employ a filter apparatus comprising a micron filter comprising pores for purifying the carbonaceous composition to obtain the graphene oxide after the oxidation reaction is quenched. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hong et al. and Ji et al. to include a filter apparatus comprising a micron filter comprising pores for purifying the carbonaceous composition to obtain the graphene oxide, as doing so would amount to nothing more than a use of a known apparatus for its intended use in a known environment to accomplish an entirely expected result. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pores comprise a pore size suitable to retain at least 95% w/w of a graphene oxide from the carbonaceous composition while allowing a filtrate comprising waste products, unreacted reaction components, or impurities to drain through the micron flitter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, the reference Luo et al. teaches that the pore size of the micron filter used for obtaining the graphene oxide can be 0.2 micron (see para. [0068]).  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ji et al. as applied to claim 21 above, and further in view of Goto et al. (US 2011/0237762).
Regarding claim 33, the references Hong et al. and Ji et al. are silent with respect to the reaction mixer comprising a scraper engaged with an inside surface of the reaction vessel, wherein the scraper is configured to scrape off materials stuck on the inside surface of the reaction vessel. The reference Goto et al. teaches a reaction mixer (2) comprising a scraper (4) engaged with an inside surface of a reaction vessel (1), wherein the scraper (4) is configured to scrape off materials stuck on the inside surface the reaction vessel (see paras. [0020]; [0021]; Figs. 1-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction mixer of Hong et al. to similarly include a scraper as taught by Goto et al. for the intended purpose of scraping off materials stuck on the inside surface of the reaction vessel, since the reaction conducted with the reaction vessel of Hong et al. involves graphite slurry (see paras. [0009]; [0010]).
Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ji et al. and Luo et al. as applied to claim 35 above, and further in view of Simmons (US 3,862,036).
Regarding claims 36 and 37, the references Hong et al., Ji et al., and Luo et al. do not specifically disclose that the filter apparatus is configured to purify the carbonaceous composition comprising the graphene oxide by vacuum filtration. The reference Simmons teaches a filter apparatus (3) comprising a micron filter (22) comprising pores, wherein the filter apparatus comprises a mesh (23, 25) providing structural support for the micron filter (22), and wherein the filter apparatus is configured to filter solids contained in a liquid by vacuum filtration (see col. 4, lines 48-65; col. 5, lines 23-37; Figs. 1 and 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as an alternative to the filter apparatus taught by Luo et al., to utilize the filter apparatus of Simmons to obtain the graphene oxide by vacuum filtration, as doing so would amount to nothing more than a simple substitution of one known filtration apparatus for another. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. in view of Ji et al. and Luo et al. as applied to claim 34 above, and further in view of Highstreet et al. (US 4,431,549).
Regarding claim 38, the references Hong et al., Ji et al., and Luo et al. do not specifically disclose wherein the filter apparatus further comprises a spray bar assembly configured to dispense the carbonaceous composition comprising the graphene oxide onto the micron filter, wherein the spray bar assembly is further configured to dispense a wash fluid. The reference Highstreet et al. teaches a filter apparatus (4) comprising a rigid filter bed (20) and a spray bar assembly (14) configured to dispense water and influent to be filtered onto the rigid filter bed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter apparatus of Hong et al., Ji et al., and Luo et al. to similarly include a spray bar assembly as taught by Highsteet et al. to dispense water and the carbonaceous composition comprising the graphene oxide to be filtered onto the micron filter, as doing so would amount to nothing more than a use of a known device for its intended use in a known environment to accomplish an entirely expected result. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spray bar assembly further configured to dispense wash fluid since the reference Luo et al. suggests washing the graphene oxide collected on the micron filter with excess water until the pH of the filtrate is close to neutral (see para. [0068]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 26, 28, 29, 30, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,782,739. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 9,782,739 teach the reaction system recited in claims 21-24, 26, 28, 29, 30, 32, and 33 of the instant application.
Claims 21-24, 26-30, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,449,505. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-31 of U.S. Patent No. 10,449,505 teach the reaction system recited in claims 21-24, 26-30, 32, and 33 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774